UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): September 30, 2009 MacroSolve, Inc. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification Number) (Address of principal executive offices) (zip code) (918) 280-8693 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Gregory Sichenzia, Esq.
